 INTERNATIONAL ASSN.OF IRON WORKERS457InternationalAssociation of Bridge,Structural andReinforced Iron Workers Union,Local 378, AFL-CIO (Judson Steel Corporation)andRobert L. Ca-stor.Case 20-CB-2245September24, 1974SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERS JENKINS ANDKENNEDYOn June 6, 1974, Administrative Law Judge IrvingRogosin issued the attached Supplemental Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and brief and has decided to affirm the rulings,findings,' and conclusions z of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, International Association ofBridge, Structural and Reinforced IronWorkersUnion, Local 378, AFL-CIO, Emeryville, California,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order.iThe Court of Appeals for the Ninth Circuitentered its judgment, enforc-ing the Board's earlier Decision andOrder (192 NLRB 1069 (1971) ), on June20, 19722Respondentargues that the formulafor computingbackpay isinappro-pnate in this case because thereis no evidentiaryshowing that discriminateeRobertL Castorwould have remained inRespondent's employhad he notbeen dischargedAs found bythe AdministrativeLaw Judge,Respondentdid not prove that Castor would havebeen terminated subsequent to hisdischargeWe further observefrom the record testimony in the originalunfair labor practice case that Superintendent Harris, who hiredCastor,testifiedthat Castor had been continuously employedsince the date of hireand thathe was considered a permanentemployee.labor practices within the meaning of Section 8(b)(2) and(1)(A) of the Act, and ordered Respondent to make RobertL. Castor whole for anylosseshe may have sustained as aresult of Respondent's unfair labor practices. On May 15,1972, the United States Court of Appeals for the NinthCircuit entered its judgment enforcing the Board's Order infull. (80 LRRM 2627)'A controversy having arisen over the amount of backpaydue under the terms of the Board's Order, a backpay spec-ification and notice of hearing was issued on February 27,1974.The backpay specification alleges that Respondent is ob-ligated to pay Castor the sum of $12,292, plus accrued inter-est at the rate of 6 percent per annum, for the periodcommencing May 8, 1970, the date of his discharge byJudson, until July 25, 1972, the date on which Respondentnotified Judson, in writing, of the withdrawal of its objec-tion to Castor's employment.Respondent's answer, as amended at the hearing,gener-ally denies the allegations of the specification; admits thatthe wage rates and trust fund contributions as set forth inthe specification are correct; denies that interest may beassessedbeyond the close of the enforcement proceedingsin the court of appeals; and denies that the formula em-ployed by the General Counsel in determining the amountof backpay due is proper. For affirmative defense, Respon-dent alleges that the appropriate amount of backpay dueCastor would be the amount paid to a journeyman workerhired to replace him; that the Employer's payroll recordswould be the only source from which such information canbe obtained; and that such records are not available toRespondent.Hearing on the backpay specification was held before meon April 1, 1974, at San Francisco, California. The GeneralCounsel and Respondent were represented by counsel, wereafforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce oral and documentary evi-dence relevant and material to the issues, to argue orally,and to file briefs and proposed findings of fact and conclu-sions of law. The parties declined to argue orally, reservingthe right to file briefs. At the close of the hearing, Respon-dent moved to dismiss the specification on the ground thattheGeneral Counsel had failed to sustain the burden ofproof with regard to the basis or reasonableness of the for-mula for computing the backpay due. Rulingon said mo-tion having been reserved, the same is disposed of by thefindings and conclusions hereinafter made. The parties weregranted to and including May 6, 1974, in which to file briefs.The General Counsel filed a timely brief but no brief hasbeen filed by Respondent. No proposed findings of fact andconclusions of law have been filed by any of the parties.Upon the entire record in the case, and based upon theappearance and demeanor of the witnesses, and the GeneralCounsel's brief, I make the following:SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEIRVING RoGOsiN,Administrative Law Judge:In its Deci-sion and Order issued August27, 1971(192 NLRB 1069),the Board found that Respondent had engaged in unfairiDesignations herein are as followsThe General Counsel,unless other-wise stated or required by the context,his representative at the hearing;International Association of Bridge,Structural and Reinforced Iron WorkersUnion,Local378, AFL-CIO, Respondent,Local378 or the Union,JudsonSteelCorporation, the Company,the Employer or Judson;the NationalLabor Relations Act, as amended (61 Stat 136, 73 Stat 519, 29 U S C § 151,et seq),the Act,the National Labor Relations Board, the Board.213 NLRB No. 72 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACrCastor was hired as a journeyman ironworker, at theapplicable wage scale, by General Superintendent JamesHarris on September 22, 1969. He was discharged atRespondent's behest as of May 8, 1970. Castor was hireddirectly by the Employer under a contract provision permit-ting hiring without resort to the hiring hall, whenever theUnion was unable to refer qualified ironworkers after aspecified interval.Castor worked for Judson for nearly 8 months, 4 or 5months at a Stanford University construction project inPalo Alto, California, under the jurisdiction of Local 377,a sister local of Respondent. Thereafter, Castor worked forJudson on the Bay Area Rapid Transit (BART) subwayproject in San Francisco. Judson's work on BART was com-pleted on about December 13, 1970. At the time he wasdischarged, Castor was told by General SuperintendentHarris that he would be rehired when Respondent Unionissued him a proper clearance.'To determine the amount of backpay due Castor, theGeneral Counsel has utilized a formula based on the "repre-sentative employee group," approved by the Board in a caseinvolving the same employer, and a sister local of Respon-dent Union, in the same industry.3 There, the GeneralCounsel arrived at the formula by reviewing the payrollrecords of all field ironworkers employed by Judson duringthe applicable backpay period and, by eliminatingforemen,superintendents and apprentices, as well as ironworkerswhose earnings were exceptionally high and those whoseearnings were exceptionally low, arrived at a representativegroup of 26 field ironworkers. By multiplyingthe averagenumber of hours worked by this representative group ineach calendar quarter of the backpay period by the applica-ble hourly rate then in effect, the General Counsel comput-ed the backpay due the employee.In the instant case, the period used as the basis for arriv-ing at the formula in the Bettencourt case was extended toJuly 25, 1972, to encompass Castor's backpay period. Anal-ysis was made of the payroll records of all field ironworkers,excluding superintendents, foremen, apprentices, and em-ployees with exceptionally high or low earnings, resulting ina group of 17 ironworkers, who were the only ones in thegroup of 26 (utilized in theBettencourtcase)who hadworked in every quarter of Castor's backpay period. Theaverage number of hours worked in each calendar quarterby this group was multiplied by the applicable hourly ratescontained in the existing collective-bargaining agreement.Under this formula, Castor could reasonably have beenexpected to work a total of 3,701 hours at straight time and37 hours of overtime at the applicable rates of pay.Respondent takes issue with the General Counsel's for-mula, and argues for the so-called "counterpart" formula,maintainingthat any backpay due Castor must be de-2These findings are basedon thedecision of Trial Examiner,now Admin-istrative Law Judge,Maurice M. Miller,affirmed by the Board,in the origi-nal unfair labor practice case.3 International Associationof Bridge, etc. LocalUnion377, AFL-CIO (Jud-son SteelCorporation)and Richard J. Bettencourt,208 NLRB No. 135.termined on the basis of the length of time worked andwages earned by Castor's replacement. The "counterpart"formula was similarly advanced by the union in theBetten-courtcase,and rejected.Moreover,applicationofRespondent's proposed formula in Castor's case would re-sult in denying backpay to a victim of discrimination be-cause there was no showing that Castor was actuallyreplaced.Respondent further maintains that even assuming thatthe representative employee group formula is appropriate,the result was arrived at improperly because it failed to takeinto account hours of work and the rates of pay of between25 and 150 ironworkers in any given payroll period duringthe backpay period, and confined the analysis of payrollrecords to 17 field ironworkers. In arriving at a representa-tive employee group formula, Respondent would, in effect,require that the number of hours worked and the wagesearned of all ironworkers, including casual and temporaryemployees, over the backpay period, be included. Thiswould presumably have the effect of reducing the averagenumber of hours worked and wages earned, and hence,affect Castor's gross backpay.WithoutconsideringthefeasibilityofadoptingRespondent's "representative employee group" formula, itis sufficient to observe that the General Counsel's formulaachieves a reasonable and equitable method of determiningthe amount of backpay. In a case such as this, where theamount of backpay cannot readily be ascertained by ordi-nary methods, there is no requirement that any special for-mula be employed to compute backpay. Nor is there anyrequirement that the formula provide a method of determin-ing backpay due with mathematical exactitude. All that isrequired is that the formula be reasonably designed to arriveat as close an approximation of the amount of backpay dueas possible. As the court has held:Obviously, in many cases it is difficult for the Boardto determine precisely the amount of back pay whichshould be awarded to an employee. In such circum-stances the Board may use as close approximations aspossible, and may adopt formulas reasonably designedto produce such approximations. [Citations omitted.]We have held that with respect to the formula for arriv-ing at back pay rates or amounts which the Board maydeem necessary to devise in a particular situation, "ourinquiry may ordinarily go no further than to be satis-fied that the method selected cannot be declared to bearbitrary or unreasonable in the circumstances in-volved."N.L.R.B. v. Ozark Hardwood Co.,282 F.2d 1,7 (C.A. 8).4Considering the nature of employment in the construc-tion industry and the inherent difficultiesin assessing back-pay, it cannot be said that the formula selected by theGeneral Counsel is arbitrary or unreasonable.It is, there-fore, found that the formula is appropriate,reasonable andobjective, and designed to produce a reasonably close ap-proximation of the amount of backpay due Castor.4N.L.R.B. v. Brown &Root,Inc.,311 F.2d 447, 452-453 (C.A. 8). INTERNATIONAL ASSN.OF IRON WORKERS459Additionally, however, Respondent disputes the GeneralCounsel's assumption that Castor would have continued inJudson's employ in the absence of Respondent'sunlawfulconduct. Relying on Castor's relatively brief employment,some 8 months, in the industry and his limited training andexperience, Respondent contends that, in view of the reduc-tion in employment among the ironworkers, Castor wouldnot have beenretainedin Judson's employ, certainly notbeyond the completion of its work on the BART project, onDecember 13, 1970.Michael D. Santoro, Judson's payroll supervisor, was un-able to testify whether all the ironworkers employed on theBART job were terminated upon its completion. As of May10, the last day of Castor's final week of employment, ac-cording to Santoro, there were 32 ironworkers employed byJudson on the BART job. The number employed on thatjob until its completion fluctuated as follows: in May, be-tween 17 and 19; in June, between 15 and 21; in July,between 17 and 26. On August 2, 21 ironworkers were em-ployed on the job; on August 9, 18; on August 16, 22; andon August 30, 2. In September, the number fluctuated be-tween 12 and 7; in October, between 13 and 3; in Novem-ber, between 8 and 2; and in December, between 8 and 3.Based on these employment figures, Respondent con-tends that, in light of the constantly diminishing number ofemployees, coupled with Castor's comparative inexperienceand lack of training, he would not have continued inJudson's employ. Respondent's conclusionisbased princi-pally on the completion of the BART job,and assumes,without any evidence, that Judson did not have any otherjobs for which Castor was qualified. Santoro testified thatthe foreman on the job decided which ironworkers shouldbe retained after completion of a job. Seniority was not afactor in this determination. So far as Santoro's testimonywas concerned, the only ironworkers who could reasonablyexpect steady employment were foremen, who presumablywere more skilled in their craft. Nevertheless, it must beassumed that Castor's employer was satisfied with his workperformance as of the date of his discharge, and there wasno showing that he would have been terminated if Respon-dent had not demanded his discharge. No evidence wasoffered to establish that Judson customarily terminated ir-onworkers on completion of specific projects or that Castorwould have been terminated upon completion of the BARTjob. In fact, Superintendent Harris told Castor that hewould be rehired when he obtained a proper clearance fromthe Union. Whatever the extent of his experience and quali-fications, it is evident that his employer apparently hadwork for him for which it considered him qualified. Con-ceivably, Judson may have been willing,for reasons of itsown, to retain Castor even though he may havebeen lessqualified than other ironworkers, and Respondent cannotbe heard to complain if the Employer's standards for em-ployment did not meet with Respondent's exacting stan-dards.Moreover,since it isundisputed that there was work forironworkers on the BART project when Castor was dis-charged on May 10, it must be presumed that Castor wouldhave continued to work on that job but for the discrinuna-tion against him. The burden of proving that the discrimina-tee would have been terminated at some subsequent date ison Respondent.5 And this burden is not satisfied by merespeculation or conjecture as to whether the employer wouldhave terminated the employee in the absence ofRespondent's unlawfulconduct.The record establishes that during the 8 months Castorwas employed by Judson, he worked a total of 1,097 hours .6Respondent maintains that a full-time employee, working40 hours a week, would have accumulated 1,384 hours ofemployment during the period of Castor's employment. Ac-cording to this view, Castor worked 200 hoursless thanfull-time employees, and should not be considered a full-time employee. There was no showing that ironworkerswere guaranteed a 40-hour workweek, and there were occa-sions whenfull-time employees worked less than 40 hoursdue to inclement weather or shortage of materials. Further-more, no evidence was introduced to establish whether anyother journeymen ironworkers were employed a greaternumber of hours than Castor during his term of employ-ment with Judson. Of the 17 ironworkers used as the repre-sentative employee group, only 5, according to Santoro,worked asforemen, and were consequently afforded steadyemployment.Respondent's contention that because of Castor's limitedexperience and trainingit isunlikely that he would havecontinued in Judson's employ, was not supported by testi-mony of the Employer's foremen or superintendents. Nosupervisors, who presumably would have been in a positionto testify as to whether Castor would have continued work-ing,were called by Respondent. Instead, Respondentsought to rely on Castor's admissions as to his limited famil-iarity with tools of the trade, and lack of broad experience,as well as the testimony of Richard L. Zampa, Respondent'sfinancialsecretary-treasurer and hiring hall dispatcher, thatin his opinion Castor was not sufficiently qualified as anironworker to have secured regular employment as a jour-neyman ironworker. Moreover, Respondent was unable toelicit from Santoro any reliable or probative evidence as toCastor's prospects for contined employment.As opposed to this are the findings of the AdministrativeLaw Judge in the original proceeding, that Castor was hiredby Judson as a qualified journeyman ironworker. Moreover,Castor was told by Judson's plant superintendent at thetimehe was discharged that he would be rehired when hesecured a proper, clearance from the Union. It is, therefore,reasonabletoassumethat Judson was satisfied withCastor's qualifications for a job as journeyman ironworkerby that employer's standards. There was no showing thatJudson had no further jobs during the backpay period forwhich Castor was qualified or that Judson would not havehired him for those jobs, particularly in light ofits promiseat the time of his discharge. The fact that Judson assignedCastor to the BART job after employing him on the con-struction job in Palo Alto for 4 or 5 monthsis some indica-5 InternationalAssociation of Bridge, etc, LocalUnion377, AFL-CIO (Jud-son SteelCorporation) and Richard J. Bettencourt,208 NLRB No135, citingCarpenters Union Local 180, United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO (Golden State Runway and Engineering Company, et al)and Richard A Allen,175 NLRB 927, 930 (1969) See alsoN L.R Bv.OhioHoist Manufacturing Co.,86 LRRM 2135 (C A. 6, April 25, 1974)6The figurewas inadvertently transposed in the General Counsel's briefto read 1,907. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion that Judson was satisfied with Castor's work perfor-mance, and that he could reasonably expect future employ-ment.In view of the fact that work for journeymenironworkers was available during Castor's backpay period,as is evident from Judson's payroll records, in the absenceof affirmative evidence from the Employer that it would nothave hired Castor during that period, Respondent's asser-tion is mereconjecture and speculation.Although Respondent has not specifically pleaded willfulloss ofearnings,Castor testified that, upon receipt of theletter from the Union notifying the Employer that it had noobjection to Castor's employment, he applied for work atJudson's office, and spoke to Superintendent James Harrisor the "field man." Castor was told that it would be severalweeksbefore work became available. He called Judson onceafterward and, since he was already working and was toldthat work was slow at Judson's, did not pursue the matter.According to Castor, he told the person he spoke to that hedid not want to quit his job to go to work for Judson onlyto find that he was still having trouble with the Union.On September 22, 1970, Castor commenced working forLucky Stores, Inc., where he was still employed at the timeof the hearing.BetweenMay 8 and September 22, 1970, heworked 1 day at Northwestern Steel. He later worked about2 weeks at Hunt-Wesson's cannery, and then went to workfor Lucky Stores. With regard to his 1-day employment atNorthwesternSteel,Castor testified that as a result of adiscussion with his foreman, they both concluded that heought not return to the job until he received clearance fromthe Union. In view of Respondent's action in causing histerminationby Judson, Castor's conduct could scarcely beconsidered a voluntary withdrawal from the job market.Castor conceded that, although he went to the Depart-ment of Employment, and checked to see whether therewere openings available, he found nothing for which he wassuited. He did not make application for unemployment in-surance, expecting that he would be reinstated shortly. Nouseful purpose would have been served by filing an applica-tion for unemployment insurance under these circum-stances.Castor admitted that, except for his application toJudson, and the 1-day employment at Northwestern Steel,he made no other effort to obtain work with any steel com-pany.Castor testified, however, that he sought work outsideAlameda County, in the Union's territorial jurisdiction, bypurchasing a book from the Hayward Chamber of Com-merce, listing the names of employers in the constructionindustry, the product manufactured, the number of employ-ees,and the jobs under construction. After searchingthrough the book, he looked for work in Oakland. In addi-tion, early in September, Castor communicated with a for-mer supervisor regarding work opportunities in the oil fieldsin New Mexico and Arizona, in which Castor had previous-lyworked. About a week before Castor went to work atHunt's cannery, he was offered a job as a roughneck in theoil fields, but was unable to accept it because of his limitedfunds. Instead, he accepted the job at Hunt's where heworked for about 2 weeks. Thereafter, he continued hisefforts to obtain further employment through numeroustelephone calls until he obtained his job with Lucky Stores.To the extent that Respondent contends, on the basis ofthis evidence, that Castor willfully incurred a loss of earn-ings during the backpay period, Respondent has not sus-tained its burden of proof.'On the issue of contributions to the pension fund for thebackpay period, Respondent contends that Castor is notentitled to such contributions because under the terms ofthe pension trust fund Castor could acquire no vested rightsuntil after 15 years of service. Since, according to Respon-dent, Castor has sustained a break in service, following thetermination of the backpay period, he could not thereafterbecome eligible for a pension. The short answer toRespondent's contention is that, but for its unlawful con-duct in causing Castor's discharge, the Employer wouldhave been required to make contributions on his behalfduring the period of his employment. According to the pen-sion plan, pension credits are based on work in "coveredemployment," and such credits vest after 15 years of service.Respondent's contention that since Castor has not beenemployed in the industry since July 25, 1972, he cannotacquire sufficient "covered employment," ignores the factthat under the pension plan, previously accumulated pen-sion credit is not lost until the employee fails to earn onequarter of pension credit in a period of 2 consecutive planyears. Castor has not been employed outside the industryfor 2 consecutive years, and it cannot be assumed that hewill not return to the industry, in time to acquire furtherpensioncredits.Moreover, the obligation to contribute tothe pension plan on behalf of an employee during the periodof his "covered employment" (or the backpay period) is notcontingent on whether he may ultimately qualify for a pen-sion. It is common knowledge that many employees mayleave an industry in which they have been employed beforethe vesting of their pension credits but this does not relievethe employer of the obligation to contribute to the plan onbehalf of the employee while he is working in "coveredemployment." Respondent is, therefore, not relieved of theduty to contribute to the pension plan on Castor's behalfduring the backpay period.Finally, as to Respondent's contention that the Board hasbeen guilty of "laches" in filing its specification, this is nodefense to the backpay determination.8 By the same token,Respondent's claim that interest on the backpay should betolled as of the conclusion of the enforcement proceedingsin the court of appeals, is rejected.'N.L.R.B, v. Ohio Hoist Manufacturing Co., supra.8N.L.R. B, v. J.H. Rutter-Rex Manufacturing Company, Inc.396 U.S. 258(1969). INTERNATIONAL ASSN. OF IRON WORKERSAs stated earlier, Respondent does not dispute the actualcomputations of the backpay specification. It is, therefore,found, as itemized in the "Appendix" annexed hereto, thatRespondent's obligation to make Castor whole, as requiredby the Board Order, enforced by the court, will be dis-charged by the payment to him of thesum of$12,292, plusinterest accrued at the rate of 6 percent per annum on allunpaid balances of backpay computed for each calendarquarter from the first day of the ensuing quarter until paidin full, less the required Federal, State, and local tax with-holdings, and by contributing to the pension trust fund thesum of $1,986, with directions to the trustees of said fundto credit said amount to the account of Robert L. Castor,together with interest or applicable penalties for late pay-ment, if any, claimed by said trust fund.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, issue the following recommended:ORDERSRespondent, International Association of Bridge, Struc-tural and Ornamental Reinforced Iron Workers, Riggers461and Machinery Movers, Local 378, its officers, agents, suc-cessors and assigns, shall pay to Robert L. Castor the fol-lowing sumsof net backpay:1.To Robert L. Castor, the sum of $12,292, plus interestat 6 percent per annum, as prescribed in F.W.WoolworthCompany,90 NLRB 289 (1950), andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1963).2.To the pension trust fund, to the credit of Robert L.Castor, the sum of $1,986, plus any interest or applicablepenalties for late payment claimed by the trustees of saidpension trust fund.3.Said payments shall be subject to any Federal,State,or local taxes required to be deducted and remitted to theappropriate authorities.9 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Section102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXHourlyGrossNetInterimNetQuarterDatesHoursRateBackpayEarningsBackpay25/8-287$ 6.37$1,828$53$1,7756/30/7037/1-2456.373,5104343,0769/30/702677.30J410/1-3507.302,8162,05276412/31/7011/1-537.303,1802,5756053/31/713387.986(OT)15.9624/1-4487.983,6072,8117966/30/712(OT)15.9637/1-1877.982,7812,6251569/30/711568.161(OT)16.32410/1-4508.164,6382,6491,98912/1/7112(OT)16.3211/1-230.8.163,7822,7281,0543/31/7213(OT)16.322018.341(OT)16.6824/1-4178.343,5112,2661,2456/30/722(OT)16.6837/1-728.341.5086768327/25/72Total net backpay$12,292Incl.vacationpay 5/8-8/15/70, 532 hrs.at $.25;8/16-9/30/70, 267 hrs.at $.50Incl. vacationpay 10/1/70-9/30/71, 1541hrs. at$.50 payable 4th/4 1971.Incl. vacation pay 10/1/71-2/15/72, 705 hrs. at $.60; 2/16-7/25/72, 693hrs. at $.70.PENSION TRUST FUNDPeriodHoursRateAmount5/8/70 - 8 15/70532$.32-1/2$1738/16/70 - 1/15/71670.37-1/22511/16/71 - 8/15/71981.42-1/24178/16/71 - 2/15/72862.62-1/25392/16/72 - 7/25/72693.87-1/2606Total contributions due to trust fund$1,986